Exhibit 10.11 Inre CHARYS HOLDING COMPANY, INC CaseNo. 08-10289 (BLS) Debtor ReportingPeriod: June 1 through 30 DEBTOR QUESTIONNAIRE Must be completed each month. If the answer to any of the questions is “Yes”, provide a detailed explanation of each item. Attach additional sheets if necessary. Yes No 1 Have any assets been sold or transferred outside the normal course of business this reporting period? X 2 Have any funds been disbursed from any account other than a debtor in possession account this reporting period? X 3 Is the Debtor delinquent in the timely filing of any post-petition tax returns? X 4 Are workers compensation, general liability or other necessaryinsurance coverages expired or cancelled, or has the debtor received notice of expiration or cancellation of such policies? X 5 Is the Debtor delinquent in paying any insurance premium payment? X 6 Have any payments been made on pre-petition liabilities this reportingperiod? X 7 Are any post petition receivables (accounts, notes or loans) due from related parties? X 8 Are any post petition payroll taxes past due? X 9 Are any post petition State or Federal income taxes past due? X 10 Are any post petition real estate taxes past due? X 11 Are any other post petition taxes past due? X 12 Have any pre-petition taxes been paid during this reporting period? X 13 Are any amounts owed to post petition creditors delinquent? X*** 14 Are any wage payments past due? X 15 Have any post petition loans been been received by the Debtor from any party? X 16 Is the Debtor delinquent in paying any U.S. Trustee fees? X 17 Is the Debtor delinquent with any court ordered payments to attorneys or other professionals? X 18 Have the owners or shareholders received any compensation outside of the normal course of business? X *** For additional information regarding these items see MOR-4
